Citation Nr: 0416322	
Decision Date: 06/23/04    Archive Date: 06/30/04	

DOCKET NO.  02-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder diagnosed as degenerative joint disease of the 
lumbar spine and claimed as residuals of a shrapnel wound of 
the stomach.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from April 1939 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
VARO in St. Louis, Missouri.  The RO denied entitlement to 
service connection for degenerative arthritis of the lumbar 
spine.

The appeal is remanded to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action be required on his part.

This appeal is being advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2003).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that 38 U.S.C.A. § 5103(a) (West 2002) as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b) (2003), as recently amended, require VA to 
inform a claimant as to what evidence VA will provide and 
what evidence the claimant is to provide, and remanding where 
VA failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  




In this case, the record shows that the RO provided the 
veteran with general notice of the provisions of the VCAA in 
an October 2001 letter.  However, the October 2002 statement 
of the case was without reference to the provisions of the 
VCAA.  A review of the record discloses the veteran has not 
been provided specific notice of the VCAA, particularly VA's 
obligation to inform him what portion of the information and 
evidence, if any, is to be provided by him and what portion, 
if any, VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103.

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran should the Board proceed with a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The CAVC has repeatedly vacated Board decisions when VCAA 
notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence of information as 
to the claims that were subject to the appealed Board 
decision.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

In view of the foregoing, the case is REMANDED to the VBA AMC 
for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board is remanding to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  VBA AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), the Veterans 
Benefits Act of 2003, and any other 
applicable legal precedents.  

Such notice should specifically apprise 
the appellant and his representative of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


